Citation Nr: 0333000	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a shell fragment wound scar of the right 
shoulder.  

3.  Entitlement to an initial evaluation in excess of zero 
percent for a scar of the left neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1950 
to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by VCAA.  Thus, the Board will remand the appellant's 
claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  It should also be pointed out that, in a 
decision promulgated on September 22, 2003--Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. September 22,2003)--the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice under 
38 U.S.C.A. § 5103(a) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO should take this opportunity to inform the appellant 
that a full year is allowed to respond to a VCAA notice under 
§ 5103(a).

The Board also notes that in regard to the appellant's claim 
for an evaluation in excess of 10 percent for PTSD, 
outpatient treatment records from the VA Medical Center 
(VAMC) in St. Louis, from May to September 2000, show that in 
August 2000, the appellant was diagnosed with PTSD, and a 
Global Assessment of Functioning (GAF) score of 40 was 
assigned.  In addition, the Board recognizes that in the 
appellant's December 2000 VA PTSD examination, the 
appellant's GAF score increased, and a GAF score of 80 was 
assigned.  However, the Board notes that in the appellant's 
substantive appeal (VA Form 9), dated in December 2001, the 
appellant reported that his PTSD symptomatology had worsened 
since September 11, 2001, and that he was experiencing 
suicidal ideations and increased sleep disturbance.  Thus, in 
light of the above, the Board believes that the level of 
disability attributable to the appellant's service-connected 
PTSD is best evaluated only after a detailed VA psychiatric 
examination.  

Additionally, with respect to the appellant's scar claims, 
the Board notes that there has been a change in the law 
affecting the adjudication of the claim of entitlement to an 
evaluation in excess of 10 percent for a shell fragment wound 
scar of the right shoulder, which is currently evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, and the 
adjudication of the claim of entitlement to an evaluation in 
excess of zero percent for a scar of the left neck, which is 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Effective August 30, 2002, the rating criteria 
applicable to evaluating skin conditions under 38 C.F.R. § 
4.118, have been amended.  See 67 Fed. Reg. 49,590-599 (July 
31, 2002).  In this case, the new regulatory criteria used 
for the evaluation of skin conditions have not yet been 
provided to the appellant.  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, VA must apply only the old criteria prior to the 
effective date of the new regulation.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2003) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Thus, in light of the above, the 
Board finds that the appellant should be specifically advised 
by the RO of the new and the old criteria for rating skin 
disabilities.  Moreover, the appellant should be afforded a 
new VA examination which evaluates his symptomatology in 
terms pertinent to the rating criteria that were in effect 
when he filed his claims, as well as the rating criteria as 
amended during the pendency of his appeal.  See 38 C.F.R. § 
4.118 (2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD, shell fragment wound scar of 
the right shoulder, or scar of the left 
neck in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  In this regard, the RO is 
requested to review the appellant's 
substantive appeal (VA Form 9), dated in 
December 2001, where the appellant 
implied that he had received treatment at 
a VA medical facility other than the St. 
Louis VAMC.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a comprehensive VA psychiatric 
examination to determine the current 
severity of the appellant's service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examinations, conducted in August and 
December 2000.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms and address the 
presence or absence of the specific 
criteria set forth in 38 C.F.R. § 4.130 
(2003) (General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, to 
include the assignment of a numerical 
score on the Global Assessment of 
Functioning scale.  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
For the examiner's convenience, the 
criteria are as follows:

General Rating Formula For Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  
10%

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.  0%

(B) a comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service-
connected scars.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner should specifically note 
whether the appellant's scars of the 
right shoulder and neck are superficial, 
unstable, poorly nourished, with repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The area of scarring should 
be measured.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claims for entitlement to an 
evaluation in excess of 10 percent for a 
shell fragment wound scar of the right 
shoulder, and entitlement to an 
evaluation in excess of zero percent for 
a scar of the left neck, the RO should 
consider the newly enacted provisions of 
38 C.F.R. § 4.118, pertaining to the 
evaluation of skin conditions.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002).  If 
any such action does not resolve each 
claim to the appellant's satisfaction, 
the RO should issue the appellant a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

